DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment and terminal disclaimer filed 01/26/2022.
Claims 21, 22 and 24-41 are pending.  Claims 1-20 have been cancelled.  Claim 41 is a newly added claim.  Claim 23 is presented as a “previously presented” and a “canceled” claim.

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,871,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

In the Claims:
Cancel claim 23.  Claim 23 has been canceled without prejudice nor disclaimer of the subject matter set forth therein.
Adding new claim 42:
42. (New) The playback device of claim 21, wherein: the first portion of the sound data transmitted to the one or more servers comprises recorded audio; and the metadata comprises spectral information that is temporally disassociated from the recorded audio.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Misnumbered claim 23 been renumbered as new claim 42 by the Examiner’s amendment above.

Allowable Subject Matter
Claims 21, 22 and 24-42 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 
Claims 21, 22 and 24-42 are allowable over the art of record because the cited prior art of record does not teach or suggest at least the combinations of interrelated steps or elements recited in independent claims 21, 28 and 36; and for the reasons set forth on pages 7-9 in the Applicant's Remarks filed 01/26/2022, and approval of terminal disclaimer filed 01/26/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                           	02/28/2022